Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 1 of 21




                    Exhibit 3
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 2 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 3 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 4 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 5 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 6 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 7 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 8 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 9 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 10 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 11 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 12 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 13 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 14 of 21
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 15 of 21




                     Exhibit 1
       Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 16 of 21




                                    Gary D. Krugman



EDUCATION
        Legal:     Case Western Reserve University School of Law
                   Cleveland, Ohio
                   J.D. June, 1973



        College:   State University of New York at Albany
                   Albany, New York
                   B.S. June, 1969


EXPERIENCE
                   1989-present: Partner (since 1993), SUGHRUE MION, PLLC,
                   specializing in trademark prosecution, litigation and related unfair
                   competition matters

                   1982-1989: U.S. Patent and Trademark Office, Administrative
                   Trademark Judge, Trademark Trial and Appeal Board. Exercised original
                   jurisdiction in adjudicating inter-partes trademark proceedings in the
                   U.S.P.T.O., served in the capacity of administrative law judge in
                   conducting proceedings and rendering decisions which serve as the final
                   agency adjudication, and exercised appellate jurisdiction in adjudicating
                   ex parte appeals from refusals of the Trademark Examiner to register
                   trademarks.

                   1978-1982: U.S. Patent and Trademark Office, Attorney Examiner,
                   Trademark Trial and Appeal Board; responsible for decisions on all
                   interlocutory non-final motions in inter partes proceedings before the
                   Board and responsible for drafting decisions for Board members on
                   potentially dispositive motions.

                   1974-1978: U.S. Patent and Trademark Office, Trademark Attorney-
                   Trademark Examining Operation, examined trademark and service mark
                   applications.




13094742_1.DOC                         EXHIBIT 1
       Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 17 of 21




Gary D. Krugman
Page 2

MEMBERSHIPS AND AFFILIATIONS
                   D. C. Court of Appeals
                   U.S. District Court for the District of Columbia
                   U.S. Court of Appeals--D.C. Circuit
                   U.S. Court of Appeals--Federal Circuit
                   U.S. Supreme Court
                   Former Adjunct Professor - Catholic University School of Law
                   Former Chairman - Public Advisory Committee - U.S. Patent and
                   Trademark Office - Trademark Operations
                   Former Chairman - Steering Committee - IP Law Section of the D.C. Bar
                   Former Chairman - ABA Subcommittee on Practice before the TTAB
                   Former Member - Editorial Board, The Trademark Reporter

SEMINARS AND LECTURES
                   Have given numerous lectures and participated in seminars from 1978 to
                   the present on various topics relating to trademark law and practice before
                   the Trademark Trial and Appeal Board. These lectures and seminars have
                   been sponsored by, among others:

                          D.C. Bar
                          AIPLA
                          International Trademark Association
                          State Bar of California
                          Toledo Patent Law Association
                          Bureau of National Affairs
                          Nassau County Bar Association
                          New York Patent Law Association
                          China Council for the Promotion of International Trade
                          Houston Intellectual Property Law Association
                          Cincinnati Bar Association

PUBLICATIONS
                   Articles

                   1.     “The Amended Trademark Rules of Practice and Their Effect on
                          Ex Parte Appeals” Vol. 74, The Trademark Reporter (July-Aug.
                          1984)
13094742_1.DOC
       Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 18 of 21




Gary D. Krugman
Page 3

                         2.   “Motions for Judgment After Commencement of Testimony
                              Periods” Vol. 73, The Trademark Reporter (Jan.-Feb. 1980).

                         3.   “Testimony Depositions” Vol. 70, The Trademark Reporter
                              (July-Aug. 1980)

                         4.   “Interlocutory Do’s and Don’ts Vol. 69, The Trademark Reporter
                              (May-June 1979)

                         5.   “How To Use Discovery in Inter Partes Cases” Vol. XI, Number
                              102
                              AIPLA Selected Legal Papers (June 1994)

                         6.   “How To Effectively Prosecute Trademark Applications at the
                              U.S. Patent and Trademark Office” Vol. XII, Number 1 & 2
                              AIPLA Selected Legal Papers (April 1995)

                         7.   “Likelihood of Dilution” (co-authored with Leigh Ann Lindquist).
                              Vol. VIII, Number 6, The I.P. Litigator (June/July, 2002)

                 Books

                              “Trademark Trial and Appeal Board Practice and Procedure” -
                              published annually by Thomson/West (1997-present)




13094742_1.DOC
Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 19 of 21




                     Exhibit 2
        Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 20 of 21




                                   GARY D. KRUGMAN
                               EXPERT WITNESS EXPERIENCE


         1.      Pinterest, Inc. v. Pintrips, Inc.

                 Case No. cv-13 04608-RS-KAW

                 U.S. District Court for the Northern District of California

         Mark Involved:         PINTRIPS

         2.      Flower Bakeries Brands, LLC v. Earthgrains Baking Companies, Inc.
                 and Bimbo Bakeries USA, Inc.

                 Civil Action No. 7:13-cv-138(HL)

                 U.S. District Court for the Middle District of Georgia

         Mark Involved:         NATURE'S HARVEST

         3.      Philips Bryant Park, LLC v. HZ Capital Group, LLC et al

                 Civil Action No. 15-cv-2972(JSR)

                 U.S. District Court for the Southern District of New York

         Mark Involved:         THE BRYANT PARK

         4.      UHS of Delaware Inc. v. United Health Services, Inc. et al

                 Case No. 1:12-cv-00485

                 U.S. District Court for the Middle District of Pennsylvania

         Mark Involved:         UHS

         5.      C5 Medical Werks, LLC and Coorstek Medical, LLC v. Ceramtec, GmbH

                 Civil Action No. 1:14-CV-00643 (RBJ)

                 U.S. District Court for the District of Colorado

         Mark Involved:         Color Pink

14353099_1.doc                               EXHIBIT 2
        Case 1:17-cv-04259-LLS Document 229-9 Filed 12/16/20 Page 21 of 21




         6.      American Cruise Lines, Inc. v. HMS American Queen Steamboat
                 Company, LLC, et al

                 Civil Action No. 13-324 (RGA)

                 U.S. District Court for the District of Delaware

         Mark Involved:         AMERICAN CRUISE LINES/AMERICAN QUEEN, et al

         7.      Scat Enterprises, Inc. v. Chrysler Group LLC

                 Case No. 2:14-CV-07995 GHK (AFMx)

                 U.S. District Court for the Central District of California–Western Division

         Mark Involved:         SCAT PACK

         8.      Adidas America, Inc., et. al. v. TRB Acquisitions LLC et. al.

                 Case No. 3:15-CV-02113-SI

                 U.S. District Court for the District of Oregon–Portland Division

         Mark Involved:         RBX

         9.      Meowingtons, LLC v. Prof. Meowingtons, Ltd., et al.

                 Case No. 17-cv-60521-MOORE/MCALILEY

                 U.S. District Court for the Southern District of Florida

         Mark Involved: MEOWINGTONS

         10.     Jaguar Land Rover Limited v. Bombardier Recreational Products

                 Case No. 2:26-CV-13386-GAD-SDD

                 U.S. District Court for the Eastern District of Michigan

         Mark Involved: DEFENDER




14353099_1.doc                               EXHIBIT 2
